DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed Oct. 29, 2021 (hereafter the “10/29 Reply”) has been entered.
Claims 1-2, 4, 9-11, 13, 16-19 and 84-95 are pending.  

Priority
It is noted that U.S. Provisional Patent Application 62/524,815 filed June 26, 2017 (to which the instant application claims benefit of priority) does not include disclosure of a target nucleic acid, or the one or more microbial genes, or both as “extra-chromosomal”.  
Accordingly, the effective filing date of the pending claims is June 26, 2018, the filing date of PCT/US2018/039454, of which the instant application is a National Phase Application in the U.S. 

Specification
In light of amendments to the specification at ¶¶00569- 0057 and 0059 in the Substitute Specification filed Oct. 29, 2021, the previous objections to the specification because of informalities have been withdrawn. 

Claim Interpretation
Claim 1 recites the step of “capturing the proximity junctions between the one or more nucleic acids and the target nucleic acid, wherein the capturing comprises hybridizing the proximity junctions with an oligonucleotide comprising sequence complementary to the target nucleic acid” (emphasis added), which has been accorded the broadest reasonable interpretation to mean that the physical interaction of “hybridizing” is the act of “capturing”; this is based on the broadest reasonable interpretation of ‘to capture’ as to have physical interaction with, and to maintain that interaction with (i.e. ‘hold on to’), the material being ‘captured’.  And as would be understood by the skilled artisan, hybridizing of an oligonucleotide to the target nucleic acid via sequence complementarity as recited in Claim 1 necessarily includes physical interaction between the oligonucleotide and the target nucleic acid as well as maintenance of that interaction because the oligonucleotide ‘holds on to’ the target nucleic acid via the hybridization.  Additionally, this interpretation is consistent with the use of the term in the application as filed, which provides no express definition for “capturing”, and in the pending claims.  

Claim 1 has been revised to recite the step of “extending the oligonucleotide comprising sequence complementary to the target nucleic acid from the previous step in a primer extension reaction to generate primer extension products comprising sequence from the one or more microbial genes, thereby detecting the one or more microbial genes in the proximity junctions hybridized to the oligonucleotide comprising sequence complementary to the target nucleic acid” (emphasis added), where extending “the oligonucleotide [ ] from the previous step” is interpreted as referring to the oligonucleotide in the previous step of “capturing” as discussed above.  
Additionally, the step of “extending” has been interpreted to mean that the physical act of generating “primer extension products comprising sequence from the one or more microbial genes” is the act of “detecting the one or more microbial genes in the proximity junctions”.  

Claim Rejections - 35 USC § 112 – Withdrawn
In light of its amendment, the previous rejection of Claim 95 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.
In light of amendments to the claims, the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Claim Rejections - 35 USC § 101 –Withdrawn
In light of amendments to Claim 1, the previous rejection of Claims 1, 2, 4, 9-11, 13, 16-19 and 84-85 under 35 U.S.C. § 101 has been withdrawn.

Claim Rejections - 35 USC § 103 – Maintained and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 9-11, 13, 16, 17, 88, 89 and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld et al. (US 2016/0289738 A1; cited in IDS filed 3/20/2020; published October 6, 2016; effectively filed at least as of November 18, 2014) in view of Dekker et al. (US 2013/0096009 A1; published April 18, 2013), both as previously cited. 
This rejection was presented in the previous Office Action and has been revised in response to claim amendments filed with the 10/29 Reply.
As an initial matter, it is noted that both Grosveld et al. and Dekker et al. are directed to the analysis of in vivo nucleic acid interactions as a common field of endeavor.  
Generally, Grosveld et al. teach their method as “a useful tool to detect topological domains and the different interactions within domains depending on the expression status of the genes such as the active -globin locus in primary fetal liver cells versus the same silent locus in fetal brain” (see pg 9, ¶0195), which corresponds to determining a presence of one or more nucleic acids in a cell comprising a target nucleic acid in Claim 1.  
Grosveld et al. further teach their method as including 
crosslinking DNA in cells, including in tissues containing different cells (see e.g. pg 5, ¶¶0098 and 0100-0103 as well as pg 4, ¶0061) and digesting, ligating, reversing, and fragmenting (see e.g. pg 21, published claim 1, steps (b)-(e)), which corresponds to the “generating proximity junctions” step in instant Claim 1; 
hybridizing the crosslinked DNA (see e.g. pg 21, published claim 1, step “(f) hybridising”; see also pg 6, ¶0125 regarding hybridization to an oligonucleotide probe “attached to a solid surface or contain[ing] a tag such as biotin that allows capture on a solid surface” as well as claim 16 regarding spotting on a “microarray” and pg 7, ¶¶0141-0143, and pg 8, ¶¶0175-0179), which correspond to the “capturing the proximity junctions” step in instant Claim 1, and to the biotinylated oligonucleotide in instant Claim 11, and to the oligonucleotide bound to a solid substrate in instant Claim 13; and
analyzing the nucleotide sequence of the fragments with “high throughput sequencing” (with use of labeled nucleotides in primer strand extension reactions) to identify the nucleotide sequences in the crosslinked DNA (see pg 21, published claim 1, step (g) and claim 21), which corresponds to the “extending the oligonucleotide [ ] to generate primer extension products” step in instant Claim 1 and to the use of “labeled nucleotides” in instant Claim 88 and to the hybridizing to a microarray of instant Claim 89 (prior to the sequencing as described above with claim 16 on pg 21 of Grosveld et al.).  
Regarding instant Claim 2, Grosveld et al. teach 
“a sample—such as cells, tissues or nuclei--is fixed using a cross-linking agent--such as formaldehyde” (see pg 5, ¶0098) and “(a) providing a sample of cross-linked DNA” (see pg 21, published claim 1) and that “[c]ross-linking agents--such as formaldehyde--can be used to cross link proteins to other neighbouring proteins and nucleic acid.  Thus, two or more nucleotide sequences can be cross-linked via proteins bound to (one of) these nucleotide sequences” (see pg 5, ¶0101), which correspond to step i) in instant Claim 2; 
that after “the cells are formaldehyde fixed [they are] permeabilized to allow intra-nuclear restriction with a first restriction enzyme” (see pg 11, ¶0214) with conditions of “37oC. and 7.5 l of 20% SDS (0.3% end concentration) were added, and incubated at 37 oC. for 1 h [and subsequently] adding 50 l of Triton-X-100 (2% end concentration) for further gentle permeabilzing the nuclear lamina” (see pg 16, ¶0251, where SDS and Triton X-100 are anionic and non-ionic detergents, respectively), which correspond to step ii) in instant Claim 2; 
“(b) digesting the cross-linked nucleotide sequences” (see pg 21, published claim 1), including by use of restriction enzymes “which recognize a 4 bp sequence of DNA” (see pg 5-6, ¶¶01014-0115), which correspond to step iii) in instant Claim 2;
“(c) ligating the cross-linked nucleotide sequences” (see pg 21, published claim 1), which corresponds to step iv) in instant Claim 2; and
“(d) reversing the cross-linking” (see pg 21, published claim 1), which corresponds to step v) in instant Claim 2.  
Regarding instant Claim 4, Grosveld et al. teach use of “cold 1 M Glycine in PBS [ ] added to stop the crosslink/fixation reaction” (see pg 16, ¶0248).
Regarding instant Claim 9, Grosveld et al. teach that “[c]ross-linking may be reversed by the addition of an agent such as proteinase K” (see pg 6, ¶0120).
Regarding instant Claim 10, Grosveld et al. teach “[t]he ligated DNA molecule may be fragmented by various methods known in the art, such as digestion with a second restriction enzyme or other nucleases; using radiation or heavy ions; or mechanical means such as sonication or shearing” (see pg 6, ¶¶0130-0131) and “de-crosslinking, purification, and final shortening of the DNA chimeric fragments to sizes <500 bp by a second high-frequent restricting enzyme or by sonication (for highest resolution)” (see pg 11, ¶0214).
While Grosveld et al. teach use of cells as described above, they do not expressly disclose cells containing extrachromosomal nucleic acids.  Additionally, Grosveld et al. do not teach performing their method with microbial cells such as prokaryotic cells as presented in Claim 95.  Grosveld et al. also do not teach labeling free nucleic acid ends (from digesting cross-linked nucleic acids) with biotin prior to Claim 2’s step v), as present in Claim 16; nor purifying biotin labeled nucleic acids, as present in Claim 17.  
Dekker et al. teach “3C” and “HiC” methods (see for example Figure 3A).  They further teach use of their methods with “prokaryotes” (see pg 1, ¶¶0001, 0006), including “prokaryotic genomes” (see pg 5, ¶0041, and pg 13, ¶0176), as well as with a “test sample” containing nucleic acids from organisms other than those to be detected” (see pg 8, ¶0081) and “samples may be animal, including, human, fluid (e.g., blood, plasma and serum), solid (e.g., stool)” (see pg 10, ¶0096) where “stool” from a non-human animal would contain a mixture of bacterial cells.  The above teachings of Dekker et al. correspond to “microbial cells” and “endogenous microbial gene” and “bacterial cells” as present in instant Claims 1 and 93-95. 
And regarding extrachromosomal nucleic acids, Dekker et al. teach that a test sample containing nucleic acid “may comprise a cell, tissue extract, body fluid, chromosomes or extrachromosomal elements isolated from a cell” (see pg 10, ¶0096).  The description of “extrachromosomal [nucleic acid] elements isolated from a cell” necessarily indicates cells with those “extrachromosomal elements”, which corresponds to instant Claim 1.  
Dekker et al. further teach partially filling in digested ends (after crosslinking) with biotin-dU (see Fig. 3B and pg 10, ¶0103), which corresponds to instant Claim 16, as well as “ligation creating ligation junctions” marked with biotin and binding the biotin to streptavidin before sequencing the ligated nucleic acids (see pg 3, ¶0015), which corresponds to instant Claim 17.   
Additionally, Dekker et al. teach use of PCR in 3C, 4C, 5C, and HiC (see pgs 14-15, ¶¶0186-0187 and 0195 as well as pgs 16-17, Table 1 and ¶0215), and “incorporation of 32P-labeled deoxynucleotide triphosphates”, which also corresponds to instant Claim 88.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Grosveld et al. by (1) using prokaryotic cells, such as those of an animal stool sample with extrachromosomal nucleic acids, and by (2) biotinylating digested ends and using that to purify the joined prokaryotic nucleic acids, both as taught by Dekker et al. and with the reasonable expectation of successfully expanding the application of the Grosveld et al. method to additional samples and providing better purified nucleic acid material for subsequent use as a template for sequencing, analysis and/or amplification without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results, and as simple substitution of one known element (prokaryotic cells of Dekker et al.) for another (cells of Grosveld et al.) to obtain predictable results, and as simple use of a known technique (of Dekker et al.) to improve a similar method in the same way.  

Claims 18, 19 and 84-87 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld et al. and Dekker et al. as applied to Claims 1, 2, 4, 9-11, 13, 16, 17, 88, 89 and 93-95 above and further in view of Fu et al. (US 2011/0045462 A1; published 2/24/2011, as previously cited).
This rejection was presented in the previous Office Action. 
As an initial matter, it is noted that all three teachings are directed to the use of chromosome conformation capture techniques and the analysis of in vivo nucleic acid interactions as a common field of endeavor.
The teachings of Grosveld et al. and Dekker et al. have been described above.  The teachings of Grosveld et al. corresponding to the step of “capturing” and to instant Claim 2 are re-emphasized.  
Additionally, Grosveld et al. teach cluster generation using lllumina cluster reagents (see e.g. pg 7, ¶¶0162-0163:  “resulting adapter-modified DNA library may be captured, eluted and PCR amplified[….]  Cluster generation and high-throughput sequencing may then be performed by known techniques (e.g. using the lllumina cluster reagents and a HiSeq 2000 sequencer)”), which corresponds to “next generation sequencing” in instant Claims 84-87.  They further teach “sequencing library preparation” (see pg 17, ¶0258+), which corresponds to instant Claims 85 and 87.
Grosveld et al. also teach that “[a]n adapter sequence may be ligated to one or both ends of the nucleotide sequence fragments from [fragmenting step] (e) before [hybridizing] step (f) such that the ligated nucleotide sequence fragments may be captured on the array by hybridisation, amplified and/or sequenced or allow the distinction of different samples hybridised to the same sets of oligonucleotide probes.  The adapter may contain a specific address sequence that allows one sample to be distinguished from another sample” (see pg 3, ¶0049) and that “[a]n adapter sequence may be ligated to one or both ends of the nucleotide sequence fragments from [fragmenting step] (e) preferably before or less preferred after [hybridizing] step (f) such that the ligated nucleotide sequence fragments may be captured on an array, amplified and/or sequenced.  The adapter sequence may provide an address to recognize a sample when several samples are analysed on the same array, i.e. multiplexing” (see pg 7, ¶0160).  
Additionally, Dekker et al. teach amplification with primers complementary to sequences to be detected (see Fig. 5A, pg 10, ¶0106, and pg 17, ¶0214).  The further teach use of PCR in 3C, 4C, 5C, and HiC (see pgs 14-15, ¶¶0186-0187 and 0195 as well as pgs 16-17, Table 1 and ¶0215), which corresponds to instant Claims 18 and 19.  Dekker et al. also teach their “fragments are ligated to paired-end sequencing adapters to create a sequencing library (i.e., for example, Solexa or 454 sequencing adapaters” (see pg 16, ¶0206). 
Grosveld et al. and Dekker et al. do not teach performing PCR by adding a set of primers comprising “random sequence” as present in instant Claim 19.  
Fu et al. teach use of random priming as a strategy to provide partial information regarding “global” nucleic acid interactions in vivo by use of a “random priming reaction [with] a universal random primer containing the second sequencing primer (B) at the 5’ end and random 8mer at the 3’ end” (see pg 16, ¶0158; see also Fig. 12 and pgs 11, ¶¶0116-0117).  The information is partially “global” because the first primer (A) has a target sequence at its 3’ end (ibid).  
Moreover, Fu et al.’s use of a “random 8mer at the 3’ end” of a primer would necessarily include 8mers that are sequences “complementary to a known sequence that may or may not be present in the one or more microbial gens” as recited in instant Claim 18.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Grosveld et al. and Dekker et al. (as explained above) to further include the PCR teachings of Dekker et al. and the random priming strategy of Fu et al. in both the (A) and (B) primers as a strategy to obtain fully “global” information regarding intracellular prokaryotic nucleic acid interactions with the reasonable expectation of successfully improving the method by expanding the breadth of the collected information to more than that limited by an (A) primer that only hybridizes to one specific target sequence without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results, and as simple substitution of one known element for another to obtain predictable results, and as simple use of a known technique (of Fu et al.) to improve a similar method in the same way.  

Claims 1-2, 4, 9-11, 13, 16-19, 84-89 and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld et al., Dekker et al., Fu et al., Johnson (US 2009/0107913 A1, published April 30, 2009) and Utter et al. (“Beyond the Chromosome: The Prevalence of Unique Extra-Chromosomal Bacteriophages with Integrated Virulence Genes in Pathogenic Staphylococcus aureus.” (2014) PLOS ONE 9(6): e100502. doi:10.1371/journal.pone.0100502).
This rejection has not been previously presented and is directed to embodiments of the claims that include use of a specific microbial or bacterial cell containing extrachromosomal nucleic acids. 
The teachings of Grosveld et al., Dekker et al. and Fu et al. have been described with respect to Claims 18, 19 and 84-87 above.  
The teachings of Dekker et al. regarding test samples of cells in non-human animal stool are re-emphasized.  
They do not include use of a specific microbial or bacterial cell containing extrachromosomal nucleic acids.  
Johnson teaches that “cow manure, which may be composted to produce a safe fertilizer, is difficult to process and is costly to process. The unreliability in current composting methods are evidenced by recent outbreaks of one or more pathogen infections in humans[ ] Pathogens that may be present in animal manure include E. coli, Salmonella typhimurium, Streptococcus pyogenes, and Staphylococcus aureus, to name a few” (see pg 2, ¶0031).
Utter et al. teach “uncovered evidence for the widespread distribution of multiple extra-chromosomal prophages (ExPs) throughout both antibiotic-sensitive and -resistant strains” of Staphylococcus aureus (see abstract).  They further teach “[p]resence of virulence determinants in ExP genomes” (see e.g. pgs 6-9, bridging ¶ and the data noted therein)
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Grosveld et al., Dekker et al. and Fu et al. (as explained above) by starting with a sample of cow manure (as taught by Dekker et al. and Johnson) and detecting nucleic acids of Staphylococcus aureus (including both antibiotic-sensitive and -resistant strains) based on the teachings of Utter et al., with the reasonable expectation of successfully expanding the method for detecting chromosomal and extrachromosomal nucleic acids of pathogenic S. aureus without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results, and as simple substitution of one known element (sample and cells therein) for another to obtain predictable results, and as simple use of a known technique to improve a similar method in the same way.  

Claims 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld et al. and Dekker et al. as applied to Claims 1, 2, 4, 9-11, 13, 16, 17, 88, 89 and 93-95 above and further in view of Green et al. (US 2017/0314014 A1; published November 2, 2017, effectively filed at least as of October 18, 2016; as previously cited).
This rejection was presented in the previous Office Action. 
As an initial matter, it is noted that all three teachings are directed to the use of chromosome conformation capture techniques and the analysis of in vivo nucleic acid interactions as a common field of endeavor.
The teachings of Grosveld et al. and Dekker et al. have been described above.  
The teachings of Dekker et al. regarding non-human stool samples are re-emphasized for this rejection.  
Grosveld et al. and Dekker et al. do not teach a sample from an infection site as presented in instant Claim 90, nor an agricultural sample as presented in instant Claims 91-92.  
Green et al. teach a chromatin capture based protocol (see e.g. Figs 2A-D and pg 9, ¶0082), which includes crosslinking and digesting of DNAs like Grosveld et al. and Dekker et al. as well as end filling and labeling with biotin like Dekker et al.  They further teach use of the methods to “diagnose pathogen infections, for example infections by intracellular bacteria and viruses, by determining the presence and/or quantity of markers of bacterium or virus, respectively, in the sample” (emphasis added; see pg 21, ¶0197)  
In greater detail, they teach Examples 22 and 23 Detection of an Antibiotic Resistance Gene Host in a Patient (pg 72, ¶¶0536-0545) which describe use of a stool sample corresponding to Claim 90 (as well as 94), and also teach stool samples 
“derived from an animal such as a mammal (e.g., non-human primate, equine, bovine, canine, feline, porcine and human) [ ] collected over a period of time at multiple time-points can be used to monitor the biodiversity in the stool of an individual, for example during the course of treatment for an infection.  In some aspects, a stool sample comprises samples from several individuals, for example several individuals suspected of being infected with the same pathogen or to have contracted the same disease.” (emphasis added; see pg 10, ¶0350), 
which correspond to instant Claims 91-92.
Further regarding antibiotic resistance (and so Claim 94), Green et al. teach linkage determination in a heterologous sample where “through practice of the[ir] methods [ ], valuable information is gained regarding the genomic context of the antibiotic resistance gene. Thus, [ ] identifying not only the antibiotic resistance gene but the genome of the organism in which it resides” and by “using more complete genomic information regarding the host of an antibiotic resistance gene in a patient, one determines whether the resistance gene arises from a ‘wild’ microbial organism, or whether it is likely to have arisen from a laboratory strain of a microbe that ‘escaped’ from the laboratory or was intentionally released” (pg 42, ¶0345).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Grosveld et al. and Dekker et al. as described above to use infected stool samples from agricultural animals such as horses, cows, and swine as taught by Green et al. with the reasonable expectation of successfully expanding the method to identification of antibiotic resistance infections in those animals without surprising or unexpected results.  
An additional rationale for the modification is provided by the skilled artisan’s recognition that the change is simple substitution of one known element for another to obtain predictable results.  

Claims 1, 2, 4, 9-11, 13, 16, 17, 88, 89 and 90-95 are rejected under 35 U.S.C. 103 as being unpatentable over Grosveld et al.,  Dekker et al., Green et al., Johnson (US 2009/0107913 A1, published April 30, 2009) and Utter et al. (“Beyond the Chromosome: The Prevalence of Unique Extra-Chromosomal Bacteriophages with Integrated Virulence Genes in Pathogenic Staphylococcus aureus.” (2014) PLOS ONE 9(6): e100502. doi:10.1371/journal.pone.0100502) (all as cited above).  
This rejection has not been previously presented and is directed to embodiments of the claims that include use of a specific microbial or bacterial cell containing extrachromosomal nucleic acids. 
The teachings of Grosveld et al., Dekker et al. and Green et al. have been described and applied against Claims 90-92 above.  
The teachings of Dekker et al. regarding test samples of cells in non-human animal stool are re-emphasized.  
They do not include use of a specific microbial or bacterial cell containing extrachromosomal nucleic acids.  
The teachings of Johnson and Utter et al. have been described with respect to Claims 1-2, 4, 9-11, 13, 16-19, 84-89 and 93-95 above.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Grosveld et al., Dekker et al. and Green et al. (as explained above) by starting with a sample of cow manure (as taught by Dekker et al. and Johnson) and detecting nucleic acids of Staphylococcus aureus (including both antibiotic-sensitive and -resistant strains) based on the teachings of Utter et al., with the reasonable expectation of successfully expanding the method for detecting chromosomal and extrachromosomal nucleic acids of pathogenic S. aureus without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results, and as simple substitution of one known element (sample and cells therein) for another to obtain predictable results, and as simple use of a known technique to improve a similar method in the same way.  

Response to Applicant Arguments
Applicant arguments in the 10/29 Reply (see pgs 12-16) have been fully considered in totality with the evidence of record and are not persuasive.  
Applicant argues (on pgs 12-14) that Grosveld et al. do not teach the claimed method wherein “at least one of the genes is extra-chromosomal”.  This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As explained in the first obviousness rejection above, Dekker et al. teach the use of test samples containing cells with extrachromosomal nucleic acid elements.  Therefore, Applicant’s argument that “neither Dekker nor Fu cure the deficiencies of Grosveld” (see pgs 14-15) is also not persuasive.  
Moreover, Applicant’s attention is directed to the teachings of Utter et al. regarding presence of extrachromosomal nucleic acids in S. aureus cells. 
Applicant next argues that “[t]he cited art provides no motivation to couple selective enrichment and chromosome conformation capture methods in the manner recited in the instantly claimed invention” (see pg 15).  More specifically, Applicant argues the following:

    PNG
    media_image1.png
    269
    481
    media_image1.png
    Greyscale

The assertion of “streamlining the process by performing selective enrichment during the 3C method and then detecting the sequences present with the target sequence in the proximity junctions as recited in amended claim 1” is not persuasive because it is unclear what particular “streamlining” features in the rejected claims are unmet by the combination of cited art as applied.  And as best understood by the examiner, Applicant is asserting a lack of motivation to perform “selective enrichment during the 3C method”, which corresponds to the steps of “generating” and “capturing” in instant Claim 1, followed by the “extending” (to “thereby detecting”) step in the claim.  This is not persuasive because all three of Grosveld et al., Dekker et al., and Fu et al. teach the detection of interactions in nucleic acids, and Grosveld et al. teach an oligonucleotide extension step corresponding to the “extending” step in Claim 1.  
Additionally, the assertion that the cited art “provide no motivation for using any 3C technology, let alone a capture Hi-C method to examine[ ] spatial co-localization of with extra-chromosomal nucleic acid(s)” is not persuasive given the teachings of Dekker et al. as discussed above and the additional teachings of Utter et al.  
Applicant also argues that “[t]he cited art provides no reasonable expectation that performing selective enrichment as recited in the instant claims would be successful” (see pgs 15-16).  Applicant alleges that the cited references do not “provide any teaching or guidance that would indicate the viability of using a chromosomal conformation capture technique to detect in vivo spatial co-localization between chromosomal and extrachromosomal loci, let alone performing a capture Hi-C method as presently claimed” (see pgs 15-16, bridging ¶).  This argument is not persuasive because it ignores the teachings of Dekker et al. regarding use of extrachromosomal nucleic acid elements, which provides a reasonable expectation of success in using them.  
The argument is additionally not persuasive because Utter et al. teach their reference to “transient phages as ‘episomal’, and those existing solely in the cytoplasm as ‘plasmidial’” where both are extrachromosomal (see pg 2, left col., 1st ¶).  Within the S. aureus cytoplasm, where both exist because S. aureus has no nucleus), these extrachromosomal (“episomal” and “plasmidial”) phage nucleic acids would be reasonably expected to interact with the single circular chromosome of S. aureus.  See for example, Młynarczyk et al. (“The genome of Staphylococcus aureus: a review.” Zentralbl Bakteriol. 1998 May;287(4):277-314. doi: 10.1016/s0934-8840(98)80165-5. PMID: 9638861).
In light of the foregoing, Applicant’s arguments are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl







/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635